DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to communicate with the cellular phone using a transfer protocol for realizing…….”, “an operation unit for performing an outgoing call instruction to the cellular phone” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9094528. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 9094528 with obvious wording variations:
Pending Application 17/141489
US 9094528
Claim 1:
An in-vehicle handsfree apparatus configured to perform a handsfree phone call by establishing a wireless connection with a cellular phone, the in-vehicle handsfree apparatus comprising: a control unit configured to: communicate 

An in-vehicle handsfree apparatus allowing a handsfree phone call using a handsfree protocol by establishing a connection with a cellular phone, the cellular phone storing outgoing call history data indicating a destination telephone number to which a phone call was transmitted, the handsfree apparatus comprising: a control section connecting communication with the cellular phone with a transfer protocol for realizing transfer of the outgoing call history data stored in the cellular phone before establishing the connection between the handsfree apparatus and the cellular phone, receiving the outgoing call history data from the cellular phone using the transfer protocol, and disconnecting, after receiving the outgoing call history data, the communication using the transfer protocol; a display section; and an operation section performing an outgoing call instruction to the cellular phone, wherein in cases where, after receiving the outgoing history data from the cellular phone using the transfer protocol and disconnecting the communication using the transfer protocol, an outgoing call instruction is performed by the operation section under a communication state using the handsfree protocol taking place for realizing the handsfree phone call, the control section is configured to cause the display section to display self outgoing call history data indicating a telephone number of a destination in the outgoing call instruction, as being newer in an outgoing call date and time than the outgoing call history data when a display demand of outgoing call history data occurs after the outgoing call instruction was performed by the operation section.

Claim 6:
 The in-vehicle handsfree apparatus according to claim 2, wherein: the outgoing call history data includes a plurality of data, each data having outgoing call date and time data that indicates individual outgoing call date and time; and when the control section causes the display section to display the plurality of data, the control section causes the display section to display the plurality of data in an order of outgoing call date and time, while ensuring that the self outgoing call history data is displayed as being newer in outgoing call date and time than the plurality of data in the outgoing call history data.

A method performed by an in-vehicle handsfree apparatus that includes a microcomputer and that performs a handsfree phone call by establishing a wireless connection with a cellular phone, the method comprising: communicating with the cellular phone using a transfer protocol for realizing transfer of call history data from the cellular phone, the 

A method used in an in-vehicle handsfree apparatus for transferring data from a cellular phone to the handsfree apparatus, the cellular phone storing outgoing call history data indicating a designation telephone number as a destination which a phone call is transmitted to, the handsfree apparatus allowing a handsfree phone call using a handsfree protocol by establishing a connection between the cellular phone and the handsfree apparatus, the handsfree apparatus including a display section and an operation section performing an outgoing call instruction to the cellular phone, the method comprising: connecting communication using a transfer protocol between the cellular phone and the handsfree apparatus for realizing transfer of the outgoing call history data stored in the cellular phone before the connection is established between the handsfree apparatus and the cellular phone; receiving the outgoing call history data from the cellular phone using the transfer protocol; disconnecting the communication using the transfer protocol after receiving the outgoing call history data; performing, after disconnecting the communication using the transfer protocol, an outgoing call instruction to the cellular phone by the operation section under a communication state using the handsfree protocol taking place for realizing the handsfree phone call; and causing the display section to display self outgoing call history data indicating a telephone number of a destination in the outgoing call instruction performed, as being newer in an outgoing call date and time than the outgoing call history data when a display demand of outgoing call history data occurs after the outgoing call instruction was performed by the operation section.

Claim 6:
 The in-vehicle handsfree apparatus according to claim 2, wherein: the outgoing call history data includes a plurality of data, each data having outgoing call date and time data that indicates individual outgoing call date and time; and when the control section causes the display section to display the plurality of data, the control section causes the display section to display the plurality of data in an order of outgoing call date and time, while ensuring that the self outgoing call history data is displayed as being newer in outgoing call date and time than the plurality of data in the outgoing call history data.



Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9544411. Although the claims at issue are not identical, they are not patentably distinct from each other because because all the claims in the pending Application are transparently found in US 9544411 with obvious wording variations:
Pending Application 17/141489
US 9544411
:
An in-vehicle handsfree apparatus configured to perform a handsfree phone call by establishing a wireless connection with a cellular phone, the in-vehicle handsfree apparatus comprising: a control unit configured to: communicate with the cellular phone using a transfer protocol for realizing transfer of call history data from the cellular phone, the call history data being stored in the cellular phone before the wireless connection is established between the in-vehicle handsfree apparatus and the cellular phone, the call history data including outgoing call history data indicating a destination telephone number to which an outgoing call was transmitted, the outgoing history data containing a date and time of the outgoing call, and incoming call history data indicating a source telephone number from which an incoming call is transmitted, the incoming 
An in-vehicle handsfree apparatus allowing a handsfree phone call by establishing a wireless connection with a cellular phone, the cellular phone storing incoming call history data indicating a source telephone number of an incoming call, outgoing call history data indicating a destination telephone number of an outgoing call, and phone book data in which a telephone number and a registration name corresponding to the telephone number are registered, the handsfree apparatus comprising: a control section configured to perform, when the cellular phone exists in a wireless connection area, communication using a transfer protocol for realizing transfer of the incoming call history data, the outgoing call history data, and the phone book data, wherein the incoming call history data, the outgoing call history data, and the phone book data were stored in the cellular phone prior to the wireless connection established between the handsfree apparatus and the cellular phone; a communication section configured to receive the incoming call history data, the outgoing call history data, and the phone book data from the cellular phone via the communication using the transfer protocol; and a data storage section that stores the outgoing call history data, the incoming call history data, and the phone book data, which are received; wherein the outgoing call history data and the incoming call history data are transmitted earlier than the phone book data from the cellular phone via the communication using the transfer protocol, wherein the control section is further configured to transmit a data transfer demand for the cellular phone to start a transfer process of the outgoing call history data and the incoming call history data, causing the transfer process of the outgoing call history data and the incoming call history data to be performed, to permit the communication section to receive the outgoing call history data and the incoming call history data, and transmit, after the outgoing call history data and the incoming call history data are received from the cellular phone, a data transfer demand for the cellular phone to perform a transfer process of the phone book data, to permit the communication section to receive the phone book data.

Claim 2:
The in-vehicle handsfree apparatus according to claim 1, further comprising: a display section, wherein: the outgoing call history data received from the cellular phone include, respectively, outgoing call date and time data; the incoming call history data received from the cellular phone each include, respectively, incoming call date and time data; when a display demand, which demands displaying of whole history data containing the outgoing call history data and the incoming call history data, the control section causes the display section to display the outgoing call date and time data and the incoming call date and time data as being rearranged in order of dates and times.
:
A method performed by an in-vehicle handsfree apparatus that includes a microcomputer and that performs a handsfree phone call by establishing a wireless connection with a cellular phone, 

An in-vehicle handsfree apparatus allowing a handsfree phone call by establishing a wireless connection with a cellular phone, the cellular phone storing incoming call history data indicating a source telephone number of an incoming call, outgoing call history data indicating a destination telephone number of an outgoing call, and phone book data in which a telephone number and a registration name corresponding to the telephone number are registered, the handsfree apparatus comprising: a control section configured to perform, when the cellular phone exists in a wireless connection area, communication using a transfer protocol for realizing transfer of the incoming call history data, the outgoing call history data, and the phone book data, wherein the incoming call history data, the outgoing call history data, and the phone book data were stored in the cellular phone prior to the wireless connection established between the handsfree apparatus and the cellular phone; a communication section configured to receive the incoming call history data, the outgoing call history data, and the phone book data from the cellular phone via the communication using the transfer protocol; and a data storage section that stores the outgoing call history data, the incoming call history data, and the phone book data, which are received; wherein the outgoing call history data and the incoming call history data are transmitted earlier than the phone book data from the cellular phone via the communication using the transfer protocol, wherein the control section is further configured to transmit a data transfer demand for the cellular phone to start a transfer process of the outgoing call history data and the incoming call history data, causing the transfer process of the outgoing call history data and the incoming call history data to be performed, to permit the communication section to receive the outgoing call history data and the incoming call history data, and transmit, after the outgoing call history data and the incoming call history data are received from the cellular phone, a data transfer demand for the cellular phone to perform a transfer process of the phone book data, to permit the communication section to receive the phone book data.

Claim 2:
The in-vehicle handsfree apparatus according to claim 1, further comprising: a display section, wherein: the outgoing call history data received from the cellular phone include, respectively, outgoing call date and time data; the incoming call history data received from the cellular phone each include, respectively, incoming call date and time data; when a display demand, which demands displaying of whole history data containing the outgoing call history data and the incoming call history data, the control section causes the display section to display the outgoing call date and time data and the incoming call date and time data as being rearranged in order of dates and times.


Claims 1 and 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9986078. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 9986078f with obvious wording variations:

Pending Application 17/141489
US 9986078
Claim 1:
An in-vehicle handsfree apparatus configured to perform a handsfree phone 

An in-vehicle handsfree apparatus allowing a handsfree phone call by establishing a wireless connection with a cellular phone, the cellular phone storing (i) incoming call history data indicating a source telephone number of an incoming call and a date and time of the incoming call, and (ii) outgoing call history data indicating a destination telephone number of an outgoing call and a date and time of the outgoing call, the handsfree apparatus comprising: a control section configured to perform a communication using a transfer protocol for realizing transfer of the incoming call history data containing the date and time and the outgoing call history data containing the date and time, which are stored in the cellular phone prior to the wireless connection between the handsfree apparatus and the cellular phone, when the cellular phone exists in a wireless connection area; a communication section configured to receive the incoming call history data containing the date and time and the outgoing call history data containing the date and time from the cellular phone via the communication using the transfer protocol; a data storage section configured to store the outgoing call history data containing the date and time and the incoming call history data containing the date and time, which are received, the control section being further configured to sort dates and times contained in both the outgoing call history data and the incoming call history data that are stored in the data storage section, in order of date and time without differentiating the incoming call history data from the outgoing call history data, to provide sorted dates and times of all history data including the incoming call history data and the outgoing call history data; and a display section configured to display the all history data collectively in an order of the sorted dates and times and without differentiating the incoming call history data from the outgoing call history data in the display section; wherein in cases where new outgoing call history data or new incoming call history data occurs after receiving, as first incoming call history data and first outgoing call history data, the incoming call history data and the outgoing call history data from the cellular phone using the transfer protocol, the new outgoing call history data being of a new outgoing call made from the handsfree apparatus after receiving the first incoming call history data and the first outgoing call history data, the new incoming call history data being of a new incoming call that is notified of from the cellular phone after receiving the first incoming call history data and the first outgoing call history data, the control section causes the display section to display the new incoming call history data or the new outgoing call history data as being newer in date and time than the first incoming call history data and the first outgoing call history data.

A method performed by an in-vehicle handsfree apparatus that includes a microcomputer and that performs a handsfree phone call by establishing a wireless connection with a cellular phone, the method comprising: communicating with the cellular phone using a transfer protocol for realizing transfer of call history data from the cellular phone, the call history data being stored in the cellular phone before the wireless connection is established between the in-

An in-vehicle handsfree apparatus allowing a handsfree phone call by establishing a wireless connection with a cellular phone, the cellular phone storing (i) incoming call history data indicating a source telephone number of an incoming call and a date and time of the incoming call, and (ii) outgoing call history data indicating a destination telephone number of an outgoing call and a date and time of the outgoing call, the handsfree apparatus comprising: a control section configured to perform a communication using a transfer protocol for realizing transfer of the incoming call history data containing the date and time and the outgoing call history data containing the date and time, which are stored in the cellular phone prior to the wireless connection between the handsfree apparatus and the cellular phone, when the cellular phone exists in a wireless connection area; a communication section configured to receive the incoming call history data containing the date and time and the outgoing call history data containing the date and time from the cellular phone via the communication using the transfer protocol; a data storage section configured to store the outgoing call history data containing the date and time and the incoming call history data containing the date and time, which are received, the control section being further configured to sort dates and times contained in both the outgoing call history data and the incoming call history data that are stored in the data storage section, in order of date and time without differentiating the incoming call history data from the outgoing call history data, to provide sorted dates and times of all history data including the incoming call history data and the outgoing call history data; and a display section configured to display the all history data collectively in an order of the sorted dates and times and without differentiating the incoming call history data from the outgoing call history data in the display section; wherein in cases where new outgoing call history data or new incoming call history data occurs after receiving, as first incoming call history data and first outgoing call history data, the incoming call history data and the outgoing call history data from the cellular phone using the transfer protocol, the new outgoing call history data being of a new outgoing call made from the handsfree apparatus after receiving the first incoming call history data and the first outgoing call history data, the new incoming call history data being of a new incoming call that is notified of from the cellular phone after receiving the first incoming call history data and the first outgoing call history data, the control section causes the display section to display the new incoming call history data or the new outgoing call history data as being newer in date and time than the first incoming call history data and the first outgoing call history data.


Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10904373. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims in the pending Application are transparently found in US 10904373 with obvious wording variations:
Pending Application 17/141489
US 10904373 
Claim 1:
An in-vehicle handsfree apparatus configured to perform a handsfree phone call by establishing a wireless connection with a cellular phone, the in-vehicle handsfree apparatus comprising: a control unit configured to: communicate with the cellular phone using a transfer protocol for realizing transfer of call history data from the cellular phone, the call history data being stored in the cellular phone before the wireless connection is established between the in-vehicle handsfree apparatus and the cellular phone, the call history data including outgoing call history data 

An in-vehicle handsfree apparatus allowing a handsfree phone call by establishing a wireless connection with a cellular phone, the in-vehicle handsfree apparatus comprising: a transfer protocol control unit configured to execute communication using a transfer protocol for realizing transfer of incoming call history data and outgoing call history data stored in the cellular phone, wherein the incoming call history data indicates a source telephone number of an incoming call and the outgoing call history data indicates a destination telephone number of an outgoing call; a data reception unit configured to receive the incoming call history data and the outgoing call history data from the cellular phone via the communication using the transfer protocol, wherein the incoming call history data and the outgoing call history data were stored in the cellular phone prior to establishment of the wireless connection between the in-vehicle handsfree apparatus and the cellular phone; and a display control unit configured to collectively display the incoming call history data and the outgoing call history data on a display unit upon a display demand of whole history data arising, wherein the display demand of whole history data demands the incoming call history data and the outgoing call history data to be displayed collectively, wherein: when the incoming call history data and the outgoing call history data are collectively displayed on the display unit by the display control unit, with respect to data items of outgoing calls having an identical destination telephone number in the outgoing call history data received via the communication using the transfer protocol, the newest outgoing call in the outgoing calls having the identical destination telephone number is displayed only.

Claim 3:
The in-vehicle handsfree apparatus according to claim 1, wherein: the data reception unit is further configured to receive phone book data, in which a telephone number and a registration name corresponding to the telephone number are registered, from the cellular phone via the communication using the transfer protocol; and when the incoming call history data and the outgoing call history data are collectively displayed on the display unit by the display control unit, a registration name corresponding to the source telephone number in the incoming call history data is displayed when the registration name is registered in the phone book data, and a registration name corresponding to the destination telephone number in the outgoing call history data is displayed when the registration name is registered in the phone book data.

The in-vehicle handsfree apparatus according to claim 1, wherein: the dates and times of the outgoing call and the incoming call in the call history data received from the cellular phone are ones measured by a clock device of the cellular phone; and the date and time of the outgoing call instruction of the self 

The in-vehicle handsfree apparatus according to claim 1, wherein: the data reception unit is further configured to receive phone book data, in which a telephone number and a registration name corresponding to the telephone number are registered, from the cellular phone via the communication using the transfer protocol; and when the incoming call history data and the outgoing call history data are collectively displayed on the display unit by the display control unit, a registration name corresponding to the source telephone number in the incoming call history data is displayed when the registration name is registered in the phone book data, and a registration name corresponding to the destination telephone number in the outgoing call history data is displayed when the registration name is registered in the phone book data.

The in-vehicle handsfree apparatus according to claim 2, wherein: the control unit is configured to display the display list by arranging the received outgoing call history data in order of time on columns of a display window other than the uppermost column of the display 

The in-vehicle handsfree apparatus according to claim 1, wherein: the data reception unit is further configured to receive phone book data, in which a telephone number and a registration name corresponding to the telephone number are registered, from the cellular phone via the communication using the transfer protocol; and when the incoming call history data and the outgoing call history data are collectively displayed on the display unit by the display control unit, a registration name corresponding to the source telephone number in the incoming call history data is displayed when the registration name is registered in the phone book data, and a registration name corresponding to the destination telephone number in the outgoing call history data is displayed when the registration name is registered in the phone book data.

The in-vehicle handsfree apparatus according to claim 2, wherein: the control unit is configured to display the display list by displaying the received outgoing call history data along with the outgoing date and time measured by the clock 

The in-vehicle handsfree apparatus according to claim 1, wherein: the data reception unit is further configured to receive phone book data, in which a telephone number and a registration name corresponding to the telephone number are registered, from the cellular phone via the communication using the transfer protocol; and when the incoming call history data and the outgoing call history data are collectively displayed on the display unit by the display control unit, a registration name corresponding to the source telephone number in the incoming call history data is displayed when the registration name is registered in the phone book data, and a registration name corresponding to the destination telephone number in the outgoing call history data is displayed when the registration name is registered in the phone book data.

A method performed by an in-vehicle handsfree apparatus that includes a microcomputer and that performs a handsfree phone call by establishing a wireless connection with a cellular phone, 

A method performed by an in-vehicle handsfree apparatus that includes a microcomputer and a memory and that is configured to allow a handsfree phone call by establishing a wireless connection with a cellular phone, the method comprising: executing communication using a transfer protocol for realizing transfer of incoming call history data and outgoing call history data stored in the cellular phone, wherein the incoming call history data indicates a source telephone number of an incoming call and the outgoing call history data indicates a destination telephone number of an outgoing call; receiving the incoming call history data and the outgoing call history data from the cellular phone via the communication using the transfer protocol, wherein the incoming call history data and the outgoing call history data were stored in the cellular phone prior to establishment of the wireless connection between the in-vehicle handsfree apparatus and the cellular phone; and collectively displaying the incoming call history data and the outgoing call history data on a display unit upon a display demand of whole history data arising, wherein the display demand of whole history data demands the incoming call history data and the outgoing call history data to be displayed collectively, wherein: when the incoming call history data and the outgoing call history data are collectively displayed on the display unit upon the display demand of whole history data, with respect to outgoing calls having an identical destination telephone number in the outgoing call history data received via the communication using the transfer protocol, the newest outgoing call in the outgoing calls having the identical destination telephone number is displayed only.

Claim 3:
The in-vehicle handsfree apparatus according to claim 1, wherein: the data reception unit is further configured to receive phone book data, in which a telephone number and a registration name corresponding to the telephone number are registered, from the cellular phone via the communication using the transfer protocol; and when the incoming call history data and the outgoing call history data are collectively displayed on the display unit by the display control unit, a registration name corresponding to the source telephone number in the incoming call history data is displayed when the registration name is registered in the phone book data, and a registration name corresponding to the destination telephone number in the outgoing call history data is displayed when the registration name is registered in the phone book data.



Allowable Subject Matter
Claims 1-5 will be allowed granted that TD is filed and approved.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest prior art, Hu et al. (US 20060262103, hereinafter “Hu”) teaches, 
“An in-vehicle handsfree apparatus configured to perform a handsfree phone call (FIG. 3 is a block diagram illustrating hardware and software components that may be used to define the human machine interface for hands free cellular telephone operation) by establishing a wireless connection with a cellular phone (see, the connection between phone 26 and wireless communication module 25), the in-vehicle handsfree apparatus comprising: a control unit configured to: communicate with the cellular phone using a transfer protocol for realizing transfer of call history data from the cellular phone (it is envisioned that some cellular telephones can be capable of permitting a data pump to be performed in order to download either or both of the cellular telephone's menu structure and/or data, such as incoming, outgoing, and missed calls, contact information and phone book contents 69, text messages, emails, pictures, music, video media 67, and schedule information 68 to database 62 in a hard drive of the vehicle. Accordingly, the user interface of the vehicle can obtain a copy of index data from the media device (portable media player and/or cellular telephone) and allow the user to browse the copy in database 62, or can directly query the media device for filtered data, depending on the capabilities of the media device. Therefore it is envisioned that the cellular telephone can be accessed and controlled by the user interface integrated into the vehicle, or at least directly dialed by the user interface of the vehicle, Para. [0046] and Fig. 4), the call history data being stored in the cellular phone before the wireless connection is established between the in-vehicle handsfree apparatus and the cellular phone (it is inherent in the art cell phone device capable to storing incoming and outgoing calls), 
Yamada et al. (US 20030142804, hereinafter “Yamada”), teaches,
the call history data including outgoing call history data indicating a destination telephone number to which an outgoing call was transmitted, the outgoing history data containing a date and time of the outgoing call, and incoming call history data indicating a source telephone number from which an incoming call is transmitted, the incoming call history data containing a date and time of the incoming call; and receive the call history data from the cellular phone using the transfer protocol (As shown in FIG. 3, the history of outgoing calls is stored with date and time when the portable telephone 10 made each call, associated with the telephone number of the communication node from which the telephone call was made (the originating telephone number). Similarly, the history of incoming calls is stored with date and time when the portable telephone 10 received each call, associated with the telephone number of the communication node from which the telephone call, corresponding to the received call, was made (the incoming telephone number), Para. [0048]).; a display unit, wherein the control unit is configured to sort dates and times included in both the outgoing call history data and the incoming call history data of the call history data received from the cellular phone, in order of date and time (the histories of outgoing/incoming calls and the telephone directory data have been used to determine whether the call origination processing should be granted or not; however, the present invention is not limited thereto. Alternatively, whether call origination processing should be granted may be determined by using only the history of outgoing calls, only the history of incoming calls, or only the telephone directory data, or by using at least two of them, Para. [0081]), and control the display unit to display whole call history data in an order of the sorted dates and times of the whole call history data, the whole call history data including collectively the outgoing call history data containing the date and time of the outgoing call and the incoming call history data including the date and time of the incoming call (the user interface unit 13 is constructed of a liquid crystal display for displaying various types of information, a key pad for a user to perform various types of input operations, and a microphone with a speaker for telephone calls of the user, Para. [0044])”. 	However, Hu and Yamada, whether taken alone or combination, do not teach or suggest the following novel features:
“the in-vehicle handsfree apparatus further comprising: an operation unit for performing an outgoing call instruction to the cellular phone; and a storage unit configured to store self outgoing call history data indicating a telephone number of a destination in the outgoing call instruction performed by the operation unit, wherein when the outgoing call instruction to the cellular phone is performed by the operation unit after the control unit receives the call history data from the cellular phone, the control unit is configured to control the display unit to display a display list by (i) displaying the received call history data by arranging the received call history data in order of time and (ii) further displaying the self outgoing call history data as being newest”, in combination with all the recited limitations of the claim 1.
Claims 2-4 are also allowable because of the their dependencies to claim 1.
Independent claim 5 recites the similar limitations as in claim 1. Therefore, claim 5 is also allowable for the reason set forth in claim 1. 

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 8254900: The invention is relates to a communication unit communicates with a cellular phone device simultaneously using a handsfree communication protocol for handsfree communication and a mail transfer protocol for mail transfer. The cellular phone device is selectively in one of: i) a handsfree communication state where voice is transmitted via voice units of the in-vehicle apparatus when opening a voice path with the in-vehicle apparatus using the handsfree communication protocol; and ii) a handset communication state where voice is transmitted via voice units of the cellular phone when closing the voice path. 
US 20070260751: The invention is relates to a system and method for maintaining data synchronization across a plurality of user devices is provided. The 
US 20070238491: The invention is relates to a system and method for a vehicle, which includes memory stores user profiles for a plurality of users. Each of the user profiles includes setting inputs for vehicle components and includes a wireless connection identifier for a wireless user device. The user selects his user profile in a user interface. A controller receives the selection from the user interface and obtains the setting inputs and the wireless connection identifier form the selected user profile in memory. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641